opinion of the court
Asch, J.
Defendant was found guilty of criminal possession of a controlled substance in the second degree. Prior to trial, he had moved to suppress physical evidence that had been seized, as well as statements he had made at the time of his arrest. After hearing on February 24 and 25,1981, Justice Clifford A. Scott denied both motions.
Defendant claims that the police impermissibly searched the room where he was taken into custody, and that the fruits of that search should have been suppressed. Defen*166dant also claims that the statements he made there were the product of an illegal custodial interrogation.
In view of what actually transpired on September 30, 1980, the suppression rulings of the court below were justified. Police Officers Pritchard and Gorman received a radio call of a “man with a gun”. Upon arrival at a brownstone converted into a rooming house, they were met by one Calvin Ford, the superintendent of the building. Ford told the officers a man had just tried to shoot him, had “struck him on the head with a ‘black automatic pistol’ ”, had entered an apartment at the end of the hallway and was in there “now”. Ford warned the officers to “be careful” because “he has a gun”.
After a certain amount of knocking and kicking upon the door by the police, defendant opened it. The officers saw defendant standing near the door at the foot of a double bed in a “very small” room, about 10 feet long and 12 feet wide. Officer Pritchard entered the room, told defendant he was under arrest and frisked him. When the frisk failed to uncover a weapon, Pritchard asked the defendant whether the shoulder bag on the bed was his. The bag was about one and a half to two feet away from where defendant was standing. Defendant said the shoulder bag was his and Pritchard dumped the contents on the bed. There was no gun in the bag but there was a glassine envelope containing white powder later shown to be heroin, with strips of blue tape on the envelope. Also in the bag were a set of keys (one of which opened the door to this room), three or four credit cards, and a checkbook, all of which bore defendant’s name.
Defendant was not handcuffed at the point of time when Officer Pritchard emptied the shoulder bag onto the bed and examined its contents. Officer Pritchard noticed stacks of glassine envelopes on a shelf above the sink. There were five stacks each containing ten glassine envelopes bound together by a rubberband. Each glassine envelope, later found to contain heroin, was marked with blue strips of tape.
On the bed was a “blue grinder”, a device commonly used to refine narcotics. Officer Gorman lifted the mattress and found a large sum of money between the mattress and the *167box spring. When asked if the money was his, the defendant first said it was his and then said it was not. As they were leaving, Officer Pritchard asked defendant if the money under the mattress was his and defendant replied that it was not. Another officer, Clancy, found an automatic pistol in the backyard of the building.
The evidence at trial clearly established that defendant knowingly possessed over two ounces of heroin, and was therefore guilty of criminal possession of a controlled substance in the second degree. This evidence was similar to that brought out at the suppression hearing.
The police officers were justified in seizing the heroin found in defendant’s shoulder bag and the money found under the mattress. An arresting officer may conduct a warrantless “search of the arrestee’s person and the area ‘within his immediate control’ — construing that phrase to mean the area from within which he might gain possession of a weapon or destructible evidence” (Chimel v California, 395 US 752, 763). “[T]he search incident to arrest * * * is grounded in protecting the safety of the arresting officer by permitting him to search for and seize weapons when there is reason to fear for his safety and in preventing the person arrested from destroying evidence of criminal involvement by permitting the arresting officer to search for and seize such evidence.” (People v Belton, 55 NY2d 49, 52-53.)
Both the shoulder bag and the mattress were within two feet of defendant, clearly within his reach. Defendant contends, and Justice Scott, in his findings of fact upon the motion to suppress (reproduced in full in the dissent), supports the claim that the defendant was handcuffed, then frisked and the room searched. However, the record shows that the defendant was not handcuffed at the time of the search of the immediate area. Police Officer Pritchard indicated a few times that defendant was handcuffed at the time of the search but, it is clear from a reading of the record, that the police officer was confused in his answer on cross-examination concerning this issue. Otherwise, the record is replete with unambiguous statements by Pritchard that the defendant was not handcuffed at the time of the search. In addition, and most telling, upon his argument at the close of testimony at the suppression *168hearing, defense counsel conceded “[t]he fact is that at that point [i.e., when the search occurred] he wasn’t handcuffed, because the officer chose not to handcuff him”.
Even assuming defendant had been handcuffed, the search would still have been proper given defendant’s close proximity to the shoulder bag and mattress (see United States v Mason, 523 F2d 1122,1126). The suppression court certainly attached no significance to whether defendant was handcuffed at the time the evidence was discovered. We should not ignore the highly dangerous and volatile situation with which the police, in this case, were confronted, making it impossible for us to know with certainty exactly what happened or the precise sequence of events which took place.
With respect to the seizure of the 50 glassine envelopes, the “plain view” doctrine is clearly applicable. Upon rightfully entering defendant’s room, arresting defendant and searching his handbag, Pritchard could not avoid seeing what was in plain view. The evidence was not concealed and the police officers were entitled therefore to legally seize it. (See Coolidge v New Hampshire, 403 US 443, 464-473.)
Defendant, while in custody and before having been advised of his Miranda rights, made three statements which he now argues should be suppressed: one statement concerned his presence in the room; another his ownership of the shoulder bag; and a third, his ownership of the money found under the mattress.
After the police officers entered the premises, Officer Pritchard asked defendant “What are you doing here?” Defendant responded that he “stopped in the room to make a phone call”. This question “was designed to clarify the nature of the situation confronted, rather than to coerce a statement” and was therefore permissible. (People v Huffman, 41 NY2d 29, 34.)
When the police officers entered the room and placed defendant against the wall, they were looking for the gun which they reasonably believed he possessed. While looking for the gun, Officer Pritchard saw defendant’s shoulder bag on the bed, immediately grabbed it and asked whether *169it belonged to defendant. This question was not for the purpose of eliciting an incriminating response from the defendant. It was asked obviously out of Pritchard’s concern for his safety in finding and securing the gun and was also permissible. “The fact that there may have been police questioning is not controlling.” Rather, “[cjustodial admissions are not suppressible unless produced by a process of interrogation designed to elicit statements from the defendant.” (People v Huffman, supra, p 33.)
The statements made by defendant admitting and denying ownership of the money found under the mattress in response to Officer Gorman’s question whether it belonged to defendant, do not constitute an impermissible interrogation. Officer Gorman was attempting to determine who owned valuable property not plainly contraband, and which had to be inventoried, discovered in the course of the search. Significantly, the defendant was not questioned with regard to the contraband, which would have been the more relevant inquiry if the police were seeking to elicit incriminating statements. The questioning here was analogous to questioning designed to elicit pedigree information; both serve “housekeeping” purposes and need not be preceded by Miranda warnings (see, e.g., People v Rodriquez, 39 NY2d 976, 978; People v Rivera, 26 NY2d 304, 309). The fact that the question was asked more than once does not transform otherwise proper questioning into custodial “interrogation”. (See People v Greer, 42 NY2d 170, 178.)
As noted, the statements were not the product of impermissible interrogation, but, in any event, these statements were far from critical to the People’s case. At the same time, they did not weaken the appellant’s position. If the questions of Officer Gorman concerning the ownership of the money were improper, the error was harmless since defendant’s statements were inconclusive.
Defendant’s ownership of the shoulder bag was established by the checkbook and credit cards in his name and the key ring found in the bag. The key ring contained a key to defendant’s Mercedes automobile parked outside the building. Defendant’s statement that he entered the room *170to make a telephone call was essentially meaningless, certainly not incriminating.
Defendant’s guilt of the crime of having knowingly possessed heroin was established by the fact the 50 glassine envelopes in open view matched in make up and appearance an envelope in a shoulder bag containing his property. They were found in a room to which defendant possessed a key and in which defendant was alone. Presented with this evidence, it is not conceivable that the defendant’s statements affected the jury’s verdict.
With respect to the remaining grounds raised by the defendant upon this appeal, we find that they have either been waived below or otherwise lack merit.
Accordingly, the judgment of the Supreme Court, New York County (Ñeco, J., at trial and sentence; Scott, J., on motion to suppress), rendered June 12, 1981, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree (Penal Law, § 220.18) and sentencing him to an indeterminate prison term of from five years to life, should be affirmed.